Title: Wilson J. Cary to Thomas Jefferson, 22 May 1819
From: Cary, Wilson Jefferson
To: Jefferson, Thomas


          
            Dear Sir
            Carysbrook. May 22. 1819.
          
          Understanding that the Grammar School at Charlottesville has commenced, I have thought it best, to avoid loss of time, to send Wilson Miles up immediately, although in several respects, not ready to leave home.
           From the circumstance of my not having yet carried my Tobacco to market, I am not at present in funds to pay the portion of board that may be required in advance.
           I hope this will make no material difference—and request the favor of you to be guarantee for me to that extent—for a short time. Immediately on my return from Richd to which place I shall go in the course of 10 Days, I will visit Albemarle and make the necessary arrangements for that object. I am, Dear Sir
          
            with true regard & respect
            Wilson J. Cary.
          
        